DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Brokaw (US 4,098,264) and Nakasato et al. (US 2011/0308512).
	Per claim 1, Brokaw teaches a thermal fluid system (i.e. 10 of Brokaw) comprising a fluid heating device (i.e. 22) configured to heat a fluid (i.e. “working fluid”, col. 3, line 11) circulated therethrough, comprising: a continuous and interrupted reflective surface (i.e. see surface of 22) configured to focus sunlight from a sun on a focal axis (i.e. 41) centered above the reflective surface (see figure 2); a fluid heating element (i.e. 40) arranged in a fixed position relative to the reflective surface (i.e. “the entire piping system 38 remains stationary while concentrator assembly 12 pivots thereabout”, col. 3, lines 45-47) along the focal axis (41); a controller (i.e. 67) configured to control the position of the fluid heating device relative to the sun (i.e. “to track the east-to-west path of the sun throughout the day”, col 4, lines 10-11); and a sensor (i.e. R8) configured for sensing the temperature of the fluid heating element (“Thermistor R8 is located in heat concentrator outlet pipe 56 and senses the temperature of the heated working fluid leaving the concentrator”, col. 5, lines 48-20) but fails to explicitly teach wherein, if the sensor exceeds a threshold value, the controller directs the fluid heating device away from the sun.
	However, Nakasato teaches a solar collecting system wherein, if a sensor (“row temperature”, para. 0058) exceeds a threshold value, a controller (“computer”, para. 0019)  directs a fluid heating device (“a solar thermal energy collector”, para. 0030) away from the sun (“row temperature (to control to a set point, to lag, to defocus, or, if too high, to point the row, selected rows, or all rows away from the sun)”, para. 0059) for preventing the system from being “overheated” (para. 0093).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have wherein, if a sensor exceeds a threshold value, a controller direct a fluid heating device away from the sun, as taught by Nakasato in the invention of Brokaw, in order to advantageously prevent the system from being “overheated” (para. 0093). 
	Per claim 21, Brokaw teaches a method of operating a thermal fluid system (i.e. 10 of Brokaw), the method comprising: controlling the flow of fluid through a fluid heating element (i.e. 22) arranged in a fixed position relative to a continuous, uninterrupted, and curved reflective surface (i.e. surface of 22) (i.e. “the entire piping system 38 remains stationary while concentrator assembly 12 pivots thereabout”, col. 3, lines 45-47) and at a focal axis (41) centered above the continuous, uninterrupted, and curved reflective surface; receiving sensor data (i.e. via R8) from a sensor (R8) configured for sensing the temperature of the fluid heating element (“Thermistor R8 is located in heat concentrator outlet pipe 56 and senses the temperature of the heated working fluid leaving the concentrator”, col. 5, lines 48-20) but fails to explicitly teach comparing the sensor data to a threshold and directed the curved reflective surface away from the sun if the sensor data exceeds the threshold.
	However, Nakasato teaches a solar collecting system including comparing sensor data (“row temperature”, para. 0058) to a threshold and directing a curved surface away from the sun if the sensor data exceeds the threshold (“row temperature (to control to a set point, to lag, to defocus, or, if too high, to point the row, selected rows, or all rows away from the sun)”, para. 0059) for preventing the system from being “overheated” (para. 0093).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to compare sensor data to a threshold and direct a curved surface away from the sun if the sensor data exceeds the threshold, as taught by Nakasato in the invention of Brokaw, in order to advantageously prevent the system from being “overheated” (para. 0093). 
	Further, regarding the conditional limitation “directing the curved reflective surface away from the sun if the sensor data exceeds the threshold”, applicant is reminded that in a method claim the steps following and/or dependent from a conditional limitation (i.e. comparison step limitation) do not have to be performed in the method, if the condition precedent recited in each step is not met. An examiner does not have to provide evidence for the required method steps that are not require to be performed. According to a Patent Trial and Appeal Board decision mailed 04/28/2016 for application case 12/184,020: “It is of course true that method steps may be contingent. If the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed” .Cybersettle, Inc. v. National Arbitration Forum, Inc., 243 Fed.Appx. 603, 606-07 (Fed.Cir.2007). 
	Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Brokaw (US 4,098,264) and Nakasato et al. (US 2011/0308512) as applied to the claims above and further in view of Said et al. (2015/0300702).
	Per claim 4, Brokaw, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Brokaw, as modified, fails to explicitly teach a cooling subsystem, wherein the cooling subsystem comprises an absorption cooling system.
However, Said teaches a thermal fluid system including a cooling subsystem (i.e. 100 of Said), wherein the cooling subsystem (i.e. 100 of Said) comprises and absorption cooling system (i.e. “absorption refrigeration system”, paragraph 0012, line 1 of Said) for providing low evaporator temperatures while using less expensive energy generating sources (i.e. paragraph 0036, lines 8-10 of Said).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a cooling subsystem, wherein the cooling subsystem comprises an absorption cooling system, as taught by Said in the invention of Brokaw, as modified, in order to advantageously provide low evaporator temperatures while using less expensive energy generating sources (i.e. paragraph 0036, lines 8-10 of Said).
	Per claim 9, Brokaw, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Brokaw, as modified, fails to explicitly teach a solar electric device configured to collect and store solar energy.  However, Said teaches a thermal fluid system comprising a solar electric device (i.e. 732 of Said) configured to collect and store solar energy (i.e. via solar panels 730 of Said) for providing an economical cooling system (i.e. paragraph 0038, lines 19-20 of Said).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a solar electric device configured to collect and store solar energy, as taught by Said in the invention of Brokaw, as modified, in order to advantageously provide an economical cooling system (i.e. paragraph 0038, lines 19-20 of Said).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Brokaw (US 4,098,264) and Nakasato et al. (US 2011/0308512)as applied to the claims above and further in view of Flick (US 8,125,009).
	Per claim 10, Brokaw, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Brokaw, as modified, fails to explicitly teach an electric heating device operable by stored solar energy.
	However, Flick teaches a refrigeration system wherein an electric heating device (i.e. 31 of Flick) is operable by stored solar energy (i.e. 32 of Flick) which provides a rechargeable power source (i.e. column 2, lines 41-42 of Flick). Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide an electric heating device operable by stored solar energy, as taught by Flick in the invention of Brokaw, as modified, in order to advantageously provide a rechargeable power source (i.e. column 2, lines 41-42 of Flick), thereby reducing the operating cost of the system.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571) 272-66816681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763